Exhibit 10.2

AMENDMENT TO THE ALTERNATIVE INVESTMENT SELLING AGENT AGREEMENT

This amendment (“Amendment”) dated as of the 1st day of July, 2020 to the
Alternative Investment Selling Agent Agreement (the “Agreement”) dated as of
November 1, 2018 by and among each of the limited partnerships listed on
Schedule 1 hereto (each, a “Partnership,” and together, the “Partnerships”),
Ceres Managed Futures LLC, a Delaware limited liability company (the “General
Partner”), Morgan Stanley Distribution Inc., a corporation incorporated under
the laws of the Commonwealth of Pennsylvania (“MSDI” or “Selling Agent”), and
Harbor Investment Advisors LLC, a Maryland limited liability company (“Harbor”
or “Sub-Selling Agent”). Capitalized terms used herein but not otherwise defined
shall have the respective meanings assigned to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the General Partner, the Partnerships, the Selling Agent and the
Sub-Selling Agent agree to amend the Agreement to (i) reflect a reduction in the
annual Ongoing Sub-Selling Agent Fee payable to the Sub-Selling Agent with
respect to Class A Units of each Partnership (with the exception of Ceres Orion
L.P. (“Orion”)) from 2.00% to 1.00% of the adjusted net assets of the Class A
Units only, (ii) reflect a change in the Ongoing Sub-Selling Agent Fee payable
to the Sub-Selling Agent with respect to Class A Units of Orion from a
transaction-based calculation to a flat annual fee of 1.00% of the adjusted net
assets of such Class A Units and (iii) update and replace Schedules 1 and 2; and

WHEREAS, pursuant to Section 15(c) of the Agreement, any change to the Agreement
must be in writing and signed by all parties.

NOW, THEREFORE, the parties agree as follows:

1. Schedule 1 of the Agreement shall be deleted in its entirety and replaced by
Schedule 1 attached hereto.

2. Schedule 2 of the Agreement shall be deleted in its entirety and replaced by
Schedule 2 attached hereto.

3. The effective date of this Amendment shall be July 1, 2020. Except as
specifically provided for in this Amendment, the terms of the Agreement are
hereby ratified and confirmed and remain in full force and effect.

4. This Amendment, together with the Agreement and any other documents referred
to herein, constitutes the whole agreement between the parties relating to the
subject matter of this Amendment and supersedes and extinguishes any prior
drafts, agreements, undertakings, representations, warranties and arrangements
of any nature, whether in writing or oral, relating to such subject matter.



--------------------------------------------------------------------------------

5. This Amendment may be executed in any number of counterparts, including via
facsimile or email, each of which is an original and all of which when taken
together evidence the same agreement. Any signature on the signature page of
this Amendment may be an original, a fax or an electronically transmitted
signature or may be executed by applying an electronic signature using DocuSign©
or, if permitted by the General Partner (such permission not to be unreasonably
withheld), any other similar program.

6. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.

[Remainder of page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.

 

THE PARTNERSHIPS LISTED

ON SCHEDULE 1 HERETO

    Morgan Stanley Distribution, Inc. By:   Ceres Managed Futures LLC      
Name:  

_/s/ Patrick T. Egan

    Name:  

/s/ Frank Famiglietti

  Patrick T. Egan       Frank Famiglietti Title:   President     Title:  
Managing Director               Harbor Investment Advisory, LLC       Name:  

_/s/ William C. Schadty

        William C. Schadty       Title:   CCO       Ceres Managed Futures LLC  
    Name:  

_/s/ Patrick T. Egan

        Patrick T. Egan       Title:  

President

 

 

- 3 -



--------------------------------------------------------------------------------

Schedule 1

 

PARTNERSHIP

  

STATE AND DATE OF ORGANIZATION

  

EFFECTIVE DATE

Ceres Orion L.P.    New York; March 22, 1999    November 1, 2018 Managed Futures
Premier Graham L.P.    Delaware; July 15, 1998    November 1, 2018 Ceres
Tactical Systematic L.P.    New York; December 3, 2002    November 1, 2018 Ceres
Tactical Global L.P.    Delaware; October 20, 1999    November 1, 2018



--------------------------------------------------------------------------------

Schedule 2

 

Fee1

  

Brokerage/Non-Consulting Clients

  

Advisory/Consulting Clients

Ceres Orion L.P. Ongoing Sub-Selling Agent Fee    1.00% per year of the adjusted
net assets of Class A Units (computed monthly by multiplying the adjusted net
assets of the Class A Units by 1.00% and dividing the result thereof by 12).2   
Class Z units will not be subject to an ongoing sub-selling agent fee. Ceres
Tactical Systematic L.P. Ongoing Sub-Selling Agent Fee    1.00% per year of the
adjusted net assets of the Partnership (computed monthly by multiplying the
adjusted net assets of the Partnership by 1.00% and dividing the result thereof
by 12)2. 0.75% annual of the net asset value per unit of Class D Units paid on a
monthly basis.    Class Z units will not be subject to an ongoing sub-selling
agent fee. Managed Futures Premier Graham L.P. Ongoing Sub-Selling Agent Fee   
1.0% per year of the net asset value per unit of Class A Units paid on a monthly
basis.    Class Z units will not be subject to an ongoing sub-selling agent fee.
Ceres Tactical Global L.P. Ongoing Sub-Selling Agent Fee    1.0% per year of the
net asset value per unit of Class A Units paid on a monthly basis. 0.75% annual
of the net asset value per unit of Class D Units paid on a monthly basis.   
Class Z units will not be subject to an ongoing sub-selling agent fee.

 

1

For the avoidance of doubt, the calculation of the Ongoing Sub-Selling Agent Fee
shall be based on units of each Partnership sold by Sub-Selling Agent only.

2

Adjusted net assets are month-end Net Assets increased by that current month’s
ongoing sub-selling agent fee, management fee, the general partner’s
administrative fee, the incentive fee accrued, other expenses and any
redemptions or distributions as of the end of such month.

 

2